The IAS Court appropriately confirmed the recommendation and report of the Special Referee. Plaintiffs have failed to demonstrate that the amount of the counsel fees deemed appropriate by the Special Referee and confirmed by the court either violated professional standards or constituted an abuse of discretion (see, Matter of Freeman, 34 NY2d 1, 9-10).
We have considered plaintiffs’ remaining arguments and find them to be without merit. Concur — Ellerin, J. P., Rubin, Ross, Williams and Tom, JJ.